RENDERED: JULY 30, 2021; 10:00 A.M.
                           TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0720-MR

CLINT COLLINS                                                         APPELLANT


                  APPEAL FROM LETCHER CIRCUIT COURT
v.                HONORABLE JAMES W. CRAFT, II, JUDGE
                         ACTION NO. 19-CR-00393


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                    OPINION
                                   REVERSING

                                   ** ** ** ** **

BEFORE: GOODWINE, JONES, AND KRAMER, JUDGES.

JONES, JUDGE: The Appellant, Clint Collins, was convicted by a Letcher

County jury of first-degree promoting contraband and first-degree possession of a

controlled substance. He was sentenced to the maximum sentence of eight years’

imprisonment. Collins appeals to this Court as a matter of right.

             On appeal, Collins asserts that his convictions violate the prohibition

against double jeopardy requiring reversal of his conviction for first-degree
possession, the lesser conviction. He additionally argues that there was insufficient

evidence to convict him of first-degree promotion of contraband where the sole,

direct evidence to establish he possessed methamphetamine was a positive urine

screen.

               The Commonwealth concedes Collins is entitled to reversal of the

first-degree possession conviction, and we agree with Collins that a positive drug

screen is insufficient to prove beyond a reasonable doubt that Collins knowingly

promoted/possessed dangerous contraband in the jail. Accordingly, having

reviewed the record and being otherwise sufficiently advised, we reverse the

Letcher Circuit Court’s sentence on plea of not guilty (jury trial) as to both of

Collins’s convictions.

                                      I. BACKGROUND

              Collins was placed in the Letcher County Jail (the “Jail”) in mid-

January 2019, and was still an inmate at the Jail in April of 2019 when the events

giving rise to the convictions at issue took place.1 Collins was housed in Cell 121


1
  In the opening paragraph of his statement of the case, Collins states that “all offenses were
alleged to have occurred on November 19-20, 2018, in the Letcher County Jail.” While it is true
that the indictment cited November 2018 as the timeframe at issue, on or about March 6, 2020,
the Commonwealth filed a motion to amend indictment stating:

              The date the offense occurred should be changed from 19th-20th
              day of November 2018 to 18th-20th of April 2019 in order to
              reflect the testimony of the Deputy Jailer presented to the Letcher
              County Grand Jury on July 10, 2019, a copy of which was
              provided to Defense counsel months ago. Further the Defense

                                              -2-
along with ten or eleven other inmates. On or about April 18-19, 2019, one of

Collins’s cellmates was taken to the hospital where he subsequently tested positive

for methamphetamine use. This particular inmate had been in the Jail for several

months, and once Jail officials learned of the positive test result from the hospital

they became concerned that methamphetamine was present in the Jail.

               As a result, Jailer Bert Slone made the decision to have all the inmates

in Cell 121 transported to the hospital for x-rays to determine whether they were

hiding any drugs or contraband in any of their orifices. The inmates were strip-

searched before leaving the Jail, and Jailer Bert Slone searched Cell 121 after the

inmates were taken out of it. No drugs or contraband were found inside Cell 121

or on the inmates prior to transport. Letcher County Deputy Jailer Jason Eckles

was asked to assist with transporting the inmates to the hospital. Before doing so,

he searched the vehicles that were designated to transport the inmates to confirm




               cannot assert that this change is in any way prejudicial as it merely
               reflects the evidence presented to the Grand Jury, and all the
               evidence contained in the previously provided discovery materials.

Record (“R.”) at 29. While there is no indication that the trial court ruled on the
Commonwealth’s motion, Collins did not object; and the evidence, argument, and jury
instructions all referred to the dates at issue as occurring in April 2019. See Howe v.
Commonwealth, 462 S.W.2d 935, 938 (Ky. 1971) (citing Kentucky Rules of Criminal Procedure
(“RCr”) 9.24) (“Dates were not in issue and the testimony referred to the correct date of the
crime. We are of the opinion that the error in the date did not affect the substantial rights of the
accused and that he was not prejudiced by this inadvertent mistake.”).

                                                -3-
that they did not contain any drugs or contraband. He did not locate anything

during his search.

             After Deputy Eckles finished searching the vehicles, the inmates were

loaded into separate vehicles and taken to the hospital. Collins rode to the hospital

in a vehicle with two other inmates, Donald Shepherd and Johnathan Riley.

Shepherd and Riley were two of the Jail’s newest inmates, having just entered the

Jail a few days prior. No testimony was offered to show where Collins was seated

in the vehicle in relation to the other two inmates. Likewise, there was no

testimony concerning the inmates’ movements or actions during transport.

             Once at the hospital, Deputy Eckles escorted his charges into a

waiting room area with the other inmates. Deputy Jailer Brian Perry stayed with

the inmates inside the hospital, and Deputy Eckles went back outside to search the

vehicles. While searching the vehicle used to transport Collins, Shepherd, and

Riley, Deputy Eckles discovered a small glass nitroglycerine bottle/vial with an

opened lid under the back-right-seat area. The vial contained what Deputy Eckles

believed to be methamphetamine residue, and scattered under the seat from the

center to the right Deputy Eckles observed what he believed to be small fragments

of methamphetamine. Deputy Eckles photographed his findings and placed the

vial and pieces of suspected methamphetamine in an evidence bag. The inmates

were transported back to the Jail in a different vehicle.


                                          -4-
                Thereafter, Jail officials sought and obtained search warrants to

collect urine samples from the inmates in Cell 121. In total, ten urine samples

were collected from the inmates. Eight urine samples, including a sample from

Collins, were collected on Monday, April 22, 2019, and two samples were

collected on Friday, April 26, 2019. All of the inmates in Cell 121, including

Collins, tested positive for methamphetamine. Kentucky State Police Crime Lab

Technician Jason Berry testified that methamphetamine is usually detected in urine

for two to three days after consumption. However, a positive result might be

possible after an additional couple of days if the person is a chronic user and/or

consumed a large amount. No testimony was offered regarding the substances

removed from the vehicle or contained within the vial.

                Jailer Slone charged each inmate with a positive test result with

possession and promoting contraband. On July 11, 2019, the Letcher County

Grand Jury indicted Collins on four charges: (1) illegal possession of a controlled

substance (methamphetamine) in the first degree in violation of KRS2 218A.1415;

(2) criminal use or possession of drug paraphernalia, a plastic baggie3 containing a

quantity of crystal-like methamphetamine, in violation of KRS 218A.500(2); (3)



2
    Kentucky Revised Statutes.
3
 There was never any evidence presented concerning “a plastic baggie” being found. We
presume the indictment meant to refer to the glass vial Deputy Eckles found in the transport
vehicle.

                                               -5-
promoting contraband in the first degree by introducing or possessing

methamphetamine and drug paraphernalia into the Jail in violation of KRS

520.050; and (4) of being a persistent felony offender in the second degree in

violation of KRS 532.080(2).

             Collins was arraigned on or about July 17, 2019, and the trial court

appointed counsel to represent him. With the assistance of counsel, Collins

entered a plea of not guilty to all the charges. Prior to trial, the Commonwealth

dismissed the persistent felony offender count. A one-day jury trial was held on

March 9, 2020. The Commonwealth called four witnesses: Deputy Eckles,

Deputy Perry, Jailer Slone, and Lab Technician Berry. Collins did not testify or

call any of his own witnesses; he presented his defense through cross-examination

of the Commonwealth’s witnesses. At the close of the Commonwealth’s case,

Collins moved for a directed verdict on all remaining counts arguing that there was

no evidence to show if the methamphetamine was consumed before April 18,

2019, or April 20, 2019. The court denied the motion.

             The jury found Collins guilty of first-degree promoting contraband

and first-degree possession of a controlled substance and not guilty of possession

of drug paraphernalia. Thereafter, the penalty phase commenced. The jury

recommended Collins serve a three-year-consecutive sentence for first-degree

possession of a controlled substance and a five-year-consecutive sentence for the


                                         -6-
offense of first-degree promoting contraband for a total of eight years. The trial

court sentenced Collins consistent with the jury’s recommendations, and a final

judgment was entered on May 11, 2020. This appeal followed.

                                    II. ANALYSIS

             On appeal, Collins argues: (1) his convictions for both first-degree

possession and first-degree promoting contraband violate the prohibition against

double jeopardy; and (2) there was insufficient evidence that Collins committed the

offenses of first-degree possession of a controlled substance and first-degree

promoting of contraband.

             In its appellate brief, the Commonwealth “concedes that Collins is

correct” that his convictions for first-degree promoting contraband and first-degree

possession of a controlled substance violate double jeopardy because both crimes

did not require proof of an additional fact that the other did not. Stewart v.

Commonwealth, 306 S.W.3d 502, 505 (Ky. 2010) (“Possession of a controlled

substance does not require proof of an additional fact that promoting contraband

does.”). The Commonwealth further acknowledges that “[t]he remedy for this type

of statutory double jeopardy violation is to vacate the lesser conviction, and only

allow sentencing on the greater conviction.” Taylor v. Commonwealth, 611

S.W.3d 730, 739-40 (Ky. 2020). Based on the Commonwealth’s concession,




                                          -7-
Collins’s conviction for possession and the corresponding three-year sentence must

be reversed.

               This leaves only Collins’s conviction for first-degree promoting

contraband. Before us, Collins argues that there was insufficient evidence to

convict him of first-degree promoting contraband where the Commonwealth

showed only that his urine screen tested positive for methamphetamine. While

Collins moved the trial court to enter a directed verdict on this charge, his

argument focused on the fact that the ingestion of methamphetamine could have

been before April 18, 2019, or after April 20, 2019; he did not argue that the

Commonwealth could not prove possession based on the urine test. Therefore, we

must review this claim for palpable error.

               To prevail, Collins must show that this error resulted in “manifest

injustice.” Martin v. Commonwealth, 207 S.W.3d 1, 3 (Ky. 2006). “[T]he

required showing is probability of a different result or error so fundamental as to

threaten a defendant’s entitlement to due process of law.” Id. “The

Commonwealth’s failure to prove an essential element of a crime is necessarily

palpable because the Due Process Clause protects a criminal defendant against

conviction except upon proof beyond a reasonable doubt of each fact necessary to

prove all the elements of a crime.” Lisle v. Commonwealth, 290 S.W.3d 675, 680

(Ky. App. 2009).


                                          -8-
             Thus, we will review Collins’s claim for the purpose of determining

whether the Commonwealth presented sufficient proof of each fact necessary to

sustain a conviction for first-degree promoting contraband. KRS 520.050

provides:

             (1) A person is guilty of promoting contraband in the first
             degree when:

                   (a) He knowingly introduces dangerous
                   contraband into a detention facility or a
                   penitentiary; or

                   (b) Being a person confined in a detention
                   facility or a penitentiary, he knowingly
                   makes, obtains, or possesses dangerous
                   contraband.

             (2) Promoting contraband in the first degree is a Class D
             felony.

Our Supreme Court has held that “[p]romoting contraband in the first degree

requires possession of dangerous contraband[.]” Tyler v. Commonwealth, 805

S.W.2d 126, 127 (Ky. 1991). Therefore, we must determine whether the presence

of methamphetamine in Collins’s urine is sufficient proof that he knowingly

possessed methamphetamine while in the Jail.

             In Nethercutt v. Commonwealth, 241 Ky. 47, 47, 43 S.W.2d 330, 330

(1931), a prohibition era case, the Court held that the presence of “liquor in one’s

stomach does not constitute possession within the meaning of the law[.]” The

Court then determined that the appellant’s motion for a directed verdict on the

                                         -9-
charge of the unlawful possession of intoxicating liquor should have been

sustained where the evidence consisted solely of an empty bottle of rubbing

alcohol and the appellant’s statement that he was drunk on some moonshine liquor

which he had found. The Commonwealth portrays Nethercutt as an aberration of

the law which defies common sense.

               While Nethercutt is not a recent case, its logic continues to be

followed by a majority of jurisdictions.

               [W]here a narcotic or dangerous drug is ingested and
               assimilated into the taker’s bodily system, most authority
               provides that the substance is no longer within the taker’s
               control, and by itself does not constitute possession in the
               legal sense of the term. Evidence of being under the
               influence of a contraband substance, or other evidence of
               having introduced it into one’s body, is thus not by itself
               proof of present or past possession.

28A C.J.S. Drugs and Narcotics § 280 (2021) (citations omitted) (emphasis

added).4


4
  In various other contexts, our sister courts across the country have reached similar conclusions.
See State v. Thronsen, 809 P.2d 941, 943 (Alaska App. 1991) (“[A] person who has cocaine in
his or her body has no control over the cocaine and therefore does not have possession.”); State
v. Daline, 30 P.3d 426, 430 (Or. Ct. App. 2001) (“[C]onsumption of a controlled substance does
not constitute possession of a controlled substance because once it is in the bloodstream a person
can no longer exercise dominion or control over it[.]”); State v. Hornaday, 713 P.2d 71, 76
(Wash. 1986), superseded by statute on other grounds by State v. Ortega, 297 P.3d 57 (Wash.
2013) (“The term ‘possession’ of liquor should not be construed to include liquor which has been
assimilated by the body.”); State v. Letourneau, 106 P.3d 505, 510 (Kan. Ct. App. 2005) (“The
possibility of such confusion is particularly harmful to Letourneau given the fact that the
evidence of having ingested methamphetamine does not and cannot, by itself, establish
possession or control of the substance.”); State v. Lewis, 394 N.W.2d 212, 217 (Minn. Ct. App.
1986) (citation omitted) (“We find that evidence of a controlled substance in a person's urine
specimen does not establish possession . . . nor is it sufficient circumstantial evidence to prove

                                               -10-
              Nethercutt has never been overruled, and its logic is sound. The fact

that Collins had methamphetamine in his urine is insufficient circumstantial

evidence to prove prior possession beyond a reasonable doubt absent probative

corroborating evidence of actual physical possession. As the Supreme Court of

North Carolina explained:

              Without more, the presence of marijuana metabolites
              found in defendant’s urine sample only raises a suspicion
              or conjecture that defendant had the power and intent to
              control the substance’s disposition. From this test result,
              the jury can know that the metabolites were present, but
              is left to speculate as to how the substance resulting in
              those metabolites entered defendant’s system.
              Accordingly, this evidence does not rise to the level of
              “tending to prove the fact in issue” or “reasonably
              conduc[ing] to [that] conclusion as a fairly logical and
              legitimate deduction.”

State v. Harris, 646 S.E.2d 526, 528 (N.C. 2007) (citations omitted).

              The Commonwealth argues that the glass vial and suspected

methamphetamine fragments located in the back of the vehicle supplies all the

corroborating evidence it needs. However, as noted above, there was no testimony

where Collins was seated in the vehicle and no testimony concerning any

movements either Collins or his two cellmates made during the drive to the



prior possession beyond a reasonable doubt absent probative corroborating evidence of actual
physical possession.”); People v. Spann, 187 Cal. App. 3d 400, 406, 232 Cal. Rptr. 31, 34 (Cal.
Ct. App. 1986) (“[T]he Legislature did not intend mere use to constitute possession. Nor . . .
may that result be achieved indirectly by transmuting the one into the other by circumstantial
reasoning.”).

                                              -11-
hospital. Given that all Collins’s cellmates also tested positive for

methamphetamines, it is just as likely the glass vial was hidden by one of the other

two passengers. “A defendant’s exclusive control over the premises is sufficient to

raise an inference of possession and knowledge. However, joint control of the

premises requires further evidence to prove the defendant knew the substance was

present and had it under his control.” Hayes v. Commonwealth, 175 S.W.3d 574,

594 (Ky. 2005) (citations omitted). “[P]hysical proximity to an area where drugs

are found is insufficient on its own to support a finding that an accused had

constructively possessed those drugs.” Haney v. Commonwealth, 500 S.W.3d 833,

835 (Ky. App. 2016). Additionally, the Commonwealth did not introduce any

evidence to establish that the substance in the vial was actually methamphetamine.

             Based on the prevailing case law and the evidence as presented in this

case, we must reverse the promoting contraband count. We note, however, that

this was a criminal trial where Collins was entitled to the full due process rights

provided by the Constitution, including the right to require the Commonwealth to

produce evidence of his guilt beyond a reasonable doubt. Nothing in this Opinion

should be read as inferring that Collins would not be guilty of an infraction in a

prison disciplinary proceeding where the standard is “some evidence.”




                                         -12-
                                  III. CONCLUSION

             For the reasons set forth above, we reverse the Letcher Circuit Court’s

sentence on plea of not guilty (jury trial) on both Collins’s conviction for first-

degree possession and for first-degree promoting contraband.

             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Emily Holt Rhorer                          Daniel Cameron
 Frankfort, Kentucky                        Attorney General

                                            Aspen Roberts
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                         -13-